No.     80-122

                        I N THE SUPREME COURT O F THE STATE O F MONTANA

                                                  1980



PIONEER CONCRETE & FUEL,
INC., a corporation,

                                          P l a i n t i f f and R e s p o n d e n t ,



APEX CONSTRUCTION, I N C . ,
a c o r p o r a t i o n ; and UNITED
P A C I F I C INSURANCE COMPANY,
a corporation,

                                          Defendants, Third-Party
                                          P l a i n t i f f s and A p p e l l a n t ,



DARRELL B I R D S B I L L , d/b/a
B I R D S B I L L CEMENT CONTRACTOR,

                                          Third-Party         Defendant.



Appeal from:           D i s t r i c t C o u r t of t h e Second J u d i c i a l D i s t r i c t ,
                       I n and f o r t h e C o u n t y of S i l v e r B o w ,
                       H o n o r a b l e A r n o l d O l s e n , Judge p r e s i d i n g .

C o u n s e l of R e c o r d :

      For Appellants:

             Gough,      Shanahan, Johnson a n d W a t e r m a n , H e l e n a , M o n t a n a

      F o r Respondent:

             Corette,        S m i t h , D e a n , P o h l m a n and A l l e n , B u t t e ,   Montana



                                                  S u b m i t t e d on B r i e f s :    October 9,   1980



Filed:
Mr.   C h i e f J u s t i c e F r a n k I . H a s w e l l d e l i v e r e d t h e O p i n i o n of
t h e Court.

           U n i t e d P a c i f i c I n s u r a n c e Company a p p e a l s from a n o r d e r

d i r e c t i n g t h e e n t r y of judgment i n f a v o r of P i o n e e r C o n c r e t e             &

Fuel, Inc.          The S i l v e r Bow County D i s t r i c t C o u r t ' s o r d e r l e f t a

third-party         c o m p l a i n t i n t h e same a c t i o n p e n d i n g .      W find the
                                                                                       e
D i s t r i c t C o u r t ' s o r d e r n o n a p p e a l a b l e w i t h i n R u l e 1, M.R.App.
Civ.P.,      and R u l e 5 4 ( b ) , M.R.Civ.P.,             and d i s m i s s t h i s a p p e a l

without prejudice.
           Plaintiff-respondent Pioneer Concrete                            &   Fuel Inc.,
( P i o n e e r ) b r o u g h t a n a c t i o n a g a i n s t Apex C o n s t r u c t i o n , I n c .

(Apex) and United P a c i f i c I n s u r a n c e Co.               (United p a c i f i c ) to

collect an account.                Apex and U n i t e d P a c i f i c i n t u r n f i l e d a
third-party         c o m p l a i n t a g a i n s t Darrell B i r d s b i l l .      Third-party

p l a i n t i f f s o b t a i n e d a d e f a u l t judgment a g a i n s t B i r d s b i l l o n

A u g u s t 27, 1 9 7 9 .     A t r i a l was h e l d on t h e o r i g i n a l c o m p l a i n t o n

O c t o b e r 30, 1 9 7 9 .     P r i o r t o a n y d e t e r m i n a t i o n on t h e o r i g i n a l

c o m p l a i n t by t h e S i l v e r Bow County D i s t r i c t C o u r t , B i r d s b i l l

moved t o h a v e t h e d e f a u l t judgment s e t a s i d e .                On December 28,
1 9 7 9 , a h e a r i n g was h e l d o n B i r d s b i l l ' s m o t i o n and t h e D i s t r i c t

Court took t h e m a t t e r under advisement.                       The D i s t r i c t C o u r t

e n t e r e d i t s f i n d i n g s o f f a c t , c o n c l u s i o n s of law and j u d g m e n t i n
t h e o r i g i n a l c o m p l a i n t on J a n u a r y 8 , 1 9 8 0 .     The c o u r t f o u n d

d e f e n d a n t Apex l i a b l e on i t s a c c o u n t w i t h P i o n e e r and f o u n d t h a t

U n i t e d P a c i f i c was l i a b l e f o r a n y i n d e b t e d n e s s o f Apex u n d e r sub-
c o n t r a c t b o n d s i s s u e d t o Apex.       On J a n u a r y 1 8 , 1 9 8 0 , t h e D i s t r i c t

C o u r t e n t e r e d i t s o r d e r s e t t i n g a s i d e t h e d e f a u l t j u d g m e n t which
had p r e v i o u s l y been e n t e r e d a g a i n s t t h i r d - p a r t y d e f e n d a n t D a r r e l l
Birdsbill.
           R u l e 5 4 ( b ) , M.R.Civ.P.,          provides:
           " J u d g m e n t upon m u l t i p l e claims o r i n v o l v i n g
           m u l t i p l e p a r t i e s . When m u l t i p l ~ c l a i m sf o r
           r e l i e f o r m u l t i p l e p a r t i e s are i n v o l v e d i n an
           a c t i o n , t h e c o u r t may d i r e c t t h e e n t r y o f a
           f i n a l judgment as t o o n e or more b u t f e w e r t h a n
           a l l o f t h e claims or p a r t i e s o n l y upon a n
           e x p r e s s d e t e r m i n a t i o n t h a t t h e r e is no j u s t
             r e a s o n f o r d e l a y and upon a n e x p r e s s d i r e c t i o n
             f o r t h e e n t r y of judgment.              I n t h e a b s e n c e of
             s u c h d e t e r m i n a t i o n and d i r e c t i o n , a n y o r d e r o r
             o t h e r f o r m o f d e c i s i o n , however d e s i g n a t e d ,
             w h i c h a d j u d i c a t e s l e s s t h a n a l l t h e claims o r
             t h e r i g h t s and l i a b i l i t i e s of l e s s t h a n a l l t h e
             p a r t i e s s h a l l n o t t e r m i n a t e t h e a c t i o n as t o a n y
             o f t h e c l a i m s or p a r t i e s , and t h e o r d e r or o t h e r
             f o r m o f d e c i s i o n is s u b j e c t t o r e v i s i o n a t a n y
             time b e f o r e t h e e n t r y o f judgment a d j u d i c a t i n g
             a l l t h e claims and t h e r i g h t s and l i a b i l i t i e s o f
             a l l the parties."

             Rule 14, M.R.Civ.P.,expressly                    p r o v i d e s t h a t a n e n t r y of
j u d g m e n t upon e i t h e r t h e o r i g i n a l claim or t h e t h i r d - p a r t y           claim
m u s t comply w i t h R u l e 5 4 ( b ) , M.R.Civ.P.

             I n t h e p r e s e n t case, t h e D i s t r i c t C o u r t d i d n o t make a n
" e x p r e s s d e t e r m i n a t i o n t h a t t h e r e is no j u s t r e a s o n f o r d e l a y . "
C o n s e q u e n t l y , t h e o r d e r w a s i n t e r l o c u t o r y i n n a t u r e and n o t

a p p e a l a b l e u n d e r R u l e 1, M.R.App.Civ.P.              S e e Roy v. N e i b a u e r

(   1980)1           Mon t   .      ,   610 P.2d 1 1 8 5 , 37 S t . R e p .   8 9 7 , and cases
cited therein.

             P r o f e s s o r Moore s u m m a r i z e s t h e i s s u e a s f o l l o w s :
             " I f a t h i r d - p a r t y claim becomes p a r t o f t h e
             a c t i o n , the action then involves multiple
             c l a i m s , as w e l l as m u l t i p l e p a r t i e s , e v e n t h o u g h
             i t d i d n o t p r i o r t o t h e i m p l e a d e r ; and a n a d j u -
             d i c a t i o n o f o n e or more b u t f e w e r t h a n a l l of
             t h e claims, o r of t h e i n t e r e s t of o n e o r more
             b u t f e w e r t h a n a l l of t h e p a r t i e s , i s i n t e r l o c u -
             t o r y where t h e d i s t r i c t c o u r t does not e x e c u t e
             i t s c e r t i f i c a t e . W h e t h e r t o e x e c u t e a cer-
             t i £ i c a t e f o l l o w i n g a n a d j u d i c a t i o n as t o o n e or
             more b u t f e w e r t h a n a l l of t h e claims o r p a r t i e s
             rests i n t h e s o u n d d i s c r e t i o n o f t h e d i s t r i c t
             court.



             " I n b r i e f , t h e n , once a t h i r d - p a r t y h a s been
             i m p l e a d e d t h e a c t i o n i n v o l v e s m u l t i p l e claims
             a n d m u l t i p l e p a r t i e s ; a t h i r d - p a r t y claim is o n e
             o f t h e c l a i m s f o r r e l i e f m e n t i o n e d i n 5 4 ( b ) ; and
             a n a d j u d i c a t i o n as t o o n e o r more b u t fewer t h a n
             a l l o f t h e m u l t i p l e claims or p a r t i e s is
             i n t e r l o c u t o r y , a b s e n t a c e r t i f i c a t e , and h a s
             f i n a l i t y when t h e c e r t i f i c a t e is e x e c u t e d   ."    6
             M o o r e f s F e d e r a l P r a c t i c e I[ 54.36.
             A l t h o u g h a s l i g h t d i f f e r e n c e e x i s t s b e t w e e n t h e Montana

R u l e s o f C i v i l P r o c e d u r e and t h e F e d e r a l R u l e s o f C i v i l

P r o c e d u r e , t h e a p p r o a c h t o be t a k e n is t h e same.           Rule 5 4 ( b ) ,
Fed .R.Civ. P . ,       e x p r e s s l y p r o v i d e s t h a t it a p p l i e s to t h i r d p a r t y
c l a i m s and t h e r e is no r e f e r e n c e i n R u l e 1 4 , Fed.R.Civ.P.,                      t o Rule

54(b).       On t h e o t h e r h a n d , Rule 5 4 ( b ) , M.R.Civ.P.,                 merely provides

t h a t it a p p l i e s t o " m u l t i p l e c l a i m s " o r " m u l t i p l e p a r t i e s , "    and
R u l e 1 4 , M.R.Civ.P.,            s t a t e s t h a t a n y judgment e n t e r e d i n an a c t i o n

involving a third-party                    c l a i m m u s t be i n " a c c o r d a n c e w i t h t h e

p r o v i s i o n s o f R u l e 54 ( b )   ."
            W e c o n c l u d e t h a t t h e a t t e m p t e d a p p e a l i s p r e m a t u r e and i t
is d i s m i s s e d w i t h o u t p r e j u d i c e .


                                                .....................................
                                                                                v


                                                Chief J u s t i c e


W concur:
 e


                                                         I